Name: 88/107/EEC: Council Decision of 18 December 1987 concerning the signing of the International Natural Rubber Agreement, 1987
 Type: Decision
 Subject Matter: international affairs;  international trade;  chemistry
 Date Published: 1988-03-03

 Avis juridique important|31988D010788/107/EEC: Council Decision of 18 December 1987 concerning the signing of the International Natural Rubber Agreement, 1987 Official Journal L 058 , 03/03/1988 P. 0018COUNCIL DECISION of 18 December 1987 concerning the signing of the International Natural Rubber Agreement, 1987 (88/107/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 116 thereof, Having regard to the proposal from the Commission, Whereas the aim of the International Natural Rubber Agreement, 1987, is, inter alia, to contribute to the stabilization of the price of natural rubber without distorting long-term market trends and to achieve a balanced growth between the supply of, and demand for, that product; Whereas the application of the said Agreement, which falls within the bounds of the integrated programme for commodities, involves both Community action and joint action by the Member States, HAS DECIDED AS FOLLOWS: Article 1 The Community and its Member States shall sign the International Natural Rubber Agreement, 1987, deposited with the Secretary-General of the United Nations. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement on behalf of the Community. Done at Brussels, 18 December 1987. For the Council The President N. WILHJELM POR:L333UMBE05.94 FF: 3UEN; SETUP: 01; Hoehe: 345 mm; 33 Zeilen; 1357 Zeichen; Bediener: MARL Pr.: A; Kunde: ................................